Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 9:08-cv-80736-KAM

   JANE DOE 1 AND JANE DOE 2,

          Petitioners,

          v.

   UNITED STATES,

         Respondent.
   __________________________/

        JANE DOE 1 AND JANE DOE 2’S POSITION ON THE PROCEDURES TO BE
          FOLLOWED TO DETERMINE A REMEDY FOR THE GOVERNMENT’S
                VIOLATION OF THE CRIME VICTIMS’ RIGHTS ACT

          Jane Doe 1 and Jane Doe 2 (also referred to as “the victims”), by and through

   undersigned counsel, now file their position regarding the procedures to be followed to

   determine a remedy for the Government’s violation of the Crime Victims’ Rights Act (CVRA).

   For the reasons explained below, the Court should direct the Government to begin the process by

   first publicly announcing what remedy (if any) it proposes as appropriate given this Court’s

   finding that the rights of Jane Doe 1 and 2 were violated. Thereafter, Jane Doe 1 and 2 will file a

   response, including (if necessary) proposing further remedies. Further cross-briefing could

   follow, assuring all parties (including intervenor Jeffrey Epstein) a chance to place their views

   before the Court. This approach would place the Court in a position to rule expeditiously. While

   the Government opposes having to disclose its proposed remedies first, this approach of

   requiring the Government to initiate remedial action for the violation of the Jane Doe 1 and 2’s



                                                   1
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 2 of 22



   rights is consistent with the CVRA’s language and goals. It is also the best way to bring this

   decade-old litigation to a prompt conclusion.

                                   RELEVANT BACKGROUND

          As the Court is aware, Jane Doe 1 and 2 filed this action in 2008, alleging a violation of

   their rights. The focus of concern in this case has recently shifted from whether the Government

   violated Jane Doe 1 and 2’s CVRA rights to how to remedy that now-proven violation. As the

   Court is aware, this case has spanned more than a decade, during which the Government

   repeatedly created obstacles to reaching the merits of whether CVRA violations occurred when

   the Government (and Epstein) purposely concealed the consummation and execution of a secret

   non-prosecution agreement (NPA). On February 21, 2019, this Court brought the initial phase of

   the case to an end, holding that Jane Doe 1 and 2’s “right to conferral under the CVRA was

   violated.” Jane Does 1 and 2 v. U.S., 350 F.Supp.3d 1201, 1222 (S.D. Fla. 2019). As the Court

   explained, the undisputed evidence establishes that “the Government entered into a[n] NPA with

   Epstein without conferring with Petitioners [i.e., Jane Doe 1 and 2] during its negotiation and

   signing.” Id. at 1218.

          At the end of the Court’s opinion, the Court directed counsel for Jane Doe 1 and 2 and

   the Government to “confer and inform the Court within 15 days of the date of entry of this Order

   how they wish to proceed on determining the issue of what remedy, if any, should be applied in

   view of the violation.” Id. at 1222. The next day, Friday, February 22, 2019, the Court clarified

   that it “did not expect the parties to agree on a remedy. The Court only directs the parties to

   confer on what submissions or proceedings they believe are necessary in order for the Court to



                                                   2
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 3 of 22



   make a determination on a remedy, if any. If the parties are unable to agree on the submissions

   or proceedings necessary, they may submit separate filings.” DE 437 at 1.

          Consistent with the Court’s direction for a submission within 15 days on proposed

   procedures for a remedy determination, the next workday – Monday, February 25, 2019 –

   Counsel for Jane Does 1 and 2 sent a letter to the U.S. Attorney for the Southern District of

   Florida. See Ex. 1. The letter explained their position that the Government should take the next

   step in abiding by its obligations under the CVRA. Jane Doe 1 and 2 noted that, under the

   CVRA, all “[o]fficers and employees of the Department of Justice . . . shall make their best

   efforts to see that crime victims are notified of, and accorded, the rights described in [the

   CVRA].”     Ex. 1. at 3 (citing 18 U.S.C. § 3771(c)(1) (emphases added)). Under this statutory

   command, Jane Doe 1 and 2 suggested that the Government has an obligation to reasonably

   confer with them. Id. Jane Doe 1 and 2 explained one possible approach to resolving the case

   and their willingness to discuss others. Ex. 1 at 4.

          The Government, however, did not respond to the letter. Accordingly, with the Court’s

   March 8 deadline drawing near, on March 4, 2019, Jane Doe 1 and 2 sent a second letter to the

   U.S. Attorney for the Southern District of Florida. Noting their earlier request, Jane Doe 1 and 2

   wrote “again and with increased urgency” to request that the Office “immediately work with us”

   to resolve the case. Ex. 2 at 1. Jane Doe 1 and 2 requested a right to quickly confer, noting that

   time was “of the essence” in view of the Court’s March 8 deadline. Id. at 2.

          Once again, the U.S. Attorney’s Office did not respond to this request to confer. Instead,

   on the evening of March 4, 2019, counsel received an email from the Government indicating that

   “the Southern District of Florida has been recused from the CVRA litigation.” The email did not

                                                    3
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 4 of 22



   explain why, after more than ten years of litigation, the U.S. Attorney’s Office for the Southern

   District of Florida was now being recused in the matter. Nor did the email explain why the

   matter was now being sent to Georgia for review. Indeed, reassignment of the matter to Georgia

   seems quite curious, given that some seven years earlier, the Government had informed this

   Court that it had “reassigned responsibility for the investigation and potential prosecution of such

   criminal matters [involving Epstein’s sexual activities with minor females] in the Southern

   District of Florida to the United States Attorney’s Office for the Middle District of Florida for

   consideration of any prosecutorial action that may be authorized and appropriate.” DE 205-2 at

   9.

          On March 6, 2019, the U.S. Attorney’s Office for the Northern District of Georgia

   contacted Jane Doe 1 and 2’s counsel, requesting a 90-day extension of time in which to confer

   and propose procedural steps for determining an appropriate remedy. Through counsel, Jane

   Doe 1 and 2 conferred with the Office, noting that this case has been in litigation for more than a

   decade – requesting that a resolution be expedited. That same day, the Government filed with

   this Court a motion for a 90-day extension of time, arguing that it needed time to learn about the

   case and to confer with Jane Doe 1 and 2’s counsel about how to determine procedures for

   developing a remedy. The Court then asked that counsel for Jane Doe 1 and Jane Doe 2 to

   provide their views on how best to proceed. Their counsel suggested that, as a matter of

   professional courtesy to the new attorneys, the Court should grant the Government’s motion but

   limit the extension to 45 days (until no later than April 22, 2019) and that the Government should

   announce what remedy it was voluntarily willing to provide to them on or before May 10, 2019.

   DE 447 at 1-2.

                                                    4
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 5 of 22



          On March 13, 2019, this Court entered an order extending until May 10, 2019, the time

   for the parties to confer on the appropriate mechanism to propose to the Court to make a

   determination regarding an appropriate remedy. DE 448. Thereafter, counsel for Jane Doe 1 and

   2 and the Government have conferred several times via telephone and additional correspondence

   regarding appropriate procedures to be followed in this case. As stated in their February 25 and

   March 4 letters described above, Jane Doe 1 and 2 contended that the Government should take

   the first step to remedy the CVRA violation, consistent with its “best efforts” obligations under

   the CVRA. Jane Does 1 and 2 expressed their willingness to confer with the Government

   immediately, as they are the petitioners whose rights have already determined to have been

   violated. The Government, however, took the position that it was not yet prepared to engage in

   any substantive discussion. The Government has also insisted that Jane Doe 1 and 2 file an

   additional pleading listing their proposed remedies first with the Court.

          In addition, the Government took the position that substantive proceedings in this case

   should be delayed for several months to permit it to confer with some unspecified number of

   victims – beyond Jane Doe 1 and Jane Doe 2 – about how to resolve the petition filed by Jane

   Doe 1 and 2. This is a dramatic change in position by the Government, now represented by the

   U.S. Attorney’s Office for the Northern District of Georgia. As the Court will recall, in 2015

   two additional victims – Jane Doe 3 and Jane Doe 4 – sought to join this case. DE 280. The

   Government, then represented by the U.S. Attorney’s Office for the Southern District of Florida,

   “vehemently” opposed joinder. See DE 324 at 2 (citing DE 290, 314). The Court adopted the

   Government’s position and denied the additional victims’ motion to join. DE 324 at 9 (quoting

   De 280 at 1). Today, some four years later, the Government now apparently wishes to confer

                                                    5
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 6 of 22



   with (among others) the two victims whom it successfully blocked from joining this case

   previously.

          What specifically the Government wishes to confer about – and what it will tell the

   victims, especially those who are not formally parties to the case and presumably have not kept

   up on the intricacies of the case -- remains unclear. So far as we can determine, during the

   nearly three months since this Court’s summary judgment ruling, the Government has not

   initiated any contact with any victims or their counsel. In fact, during an April 29, 2019,

   conference call between attorneys from the U.S. Attorney’s Office for the Northern District of

   Georgia and counsel for Jane Does 1 and 2 (and 3 and 4), the Jane Does’ counsel offered to

   simply have the conferral with the Government at that time on that call. The Government

   declined to do so. And the Government was unable to describe the nature of any conference they

   intended to conduct, did not indicate what options they would propose to victims, and did not say

   what message they intended to convey to the victims about what support the Government would

   offer before apparently asking these individuals what remedy they would like to seek. The

   Government could not even define the scope of the victim population from whom the

   Government intended to seek input.

                                            DISCUSSION

          To be clear, Jane Doe 1 and 2 have never opposed the Government discussing the case

   with anyone. Nor are they opposed to discussing a settlement of their petition. But at this point,

   the Government has not substantively begun any such process, with the two Jane Does or anyone

   else. The Government has had enough time to talk with whomever will help make up its mind

   on its position and the case simply needs to move forward. The Government procrastination in

                                                   6
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 7 of 22



   conferring should have no impact on its legal position regarding the appropriate remedy for

   violating the CVRA. It is certainly not a condition precedent to the Government’s ability to have

   a position and at the current stage would not only cause delay but could create more issues with

   concluding this case depending on the substance of the one-sided conferral they now seek.

          Accordingly, Jane Doe 1 and 2 now offer their recommendations to the Court as to how

   to proceed to resolve their petition. In setting up a mechanism for determining the appropriate

   remedy in this case, two principles should be paramount. First, because the Government has a

   statutory obligation to see that Jane Doe 1 and 2 “are . . . accorded” their CVRA rights, see 18

   U.S.C. § 3771(c)(1), it should initiate the process for remedying the established CVRA violation

   these two victims suffered. And second, that remedial process should be expedited given the

   extended length of time that the Government’s numerous motions have taken to resolve and the

   Government’s obligations to ensure that proceedings are “free from unreasonable delay.” In

   light of both of these principles, the Court should now direct the Government to move forward

   with announcing the procedure it intends to follow to correct the CVRA violations suffered by

   the two petitioners. That announcement should be followed by subsequent expedited briefing as

   provided below.

   I.     THE COURT SHOULD DIRECT THE GOVERNMENT TO FIRST ANNOUNCE
          WHAT REMEDIES IT IS WILLING TO PROVIDE TO JANE DOE 1 AND 2 FOR
          THE VIOLATION OF THEIR CVRA RIGHTS.

          While counsel for Jane Doe 1 and 2 and the Government have conferred on how to craft

   an agreed procedure to propose to the Court for determining a remedy in this case, those efforts

   foundered as to how to proceed at the opening step. Jane Doe 1 and 2 took the view that the

   Government should take the first step by announcing its proposed remedy for the CVRA

                                                  7
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 8 of 22



   violation of their rights. On the other hand, the Government has insisted that Jane Doe 1 and 2

   propose a complete solution for the Government’s illegal conduct even though the two victims

   do not know what steps the Government is willing to undertake.

          The Government should go first. Under the CVRA’s plain language, the Government

   must remedy the violation of the CVRA – a statutory obligation that the Government cannot

   defer pending some action by unspecified victims, including dozens of women who are not

   parties to this case.    Under 18 U.S.C. § 3771(c)(1), the Government has a “best efforts”

   obligation to afford victims their rights, including doing so without “unreasonable delay," 18

   U.S.C. § 3771(a)(7). Even if Jane Doe 1 and 2 never submitted anything to the Government (or

   to the Court), the Government would have to undertake its own corrective efforts to protect their

   rights to confer. Under the CVRA, the Government is obligated to take remedial measures now,

   independently of whatever procedure this Court may decide to put in place for determining a

   remedy in this litigation.

          Nor does any confusion exist about what possible steps the Government could take. The

   Court will recall extensive litigation that occurred in this case on the issue of remedies some

   seven years ago. On November 7, 2011, the Government filed its motion to dismiss this action,

   arguing that it was impossible for Jane Doe 1 and 2 to obtain any remedy. DE 205-2 at 3-4. In

   response to the Government’s motion to dismiss, Jane Doe 1 and 2 responded that the CVRA in

   fact permits multiple remedies. DE 127 at 8-13. Indeed, Jane Doe 1 and 2 also provided a list




                                                  8
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 9 of 22



   of approximately 27 separate remedies that the Government could provide in addition to re-

   opening the non-prosecution agreement. See id. at 13-18. 1

            After the Government replied (DE 205-6), this Court rejected the Government’s position

   that no remedy was possible and agreed with Jane Doe 1 and 2. In discussing one possible

   remedy, this Court specifically held that “the CVRA is properly interpreted to authorize the

   rescission or ‘re-opening’ of a prosecutorial agreement—including a non-prosecution

   arrangement—reached in violation of a prosecutor's conferral obligations under the statute. . . .

   [T]he [CVRA] is properly interpreted impliedly to authorize a ‘re-opening’ or setting aside of

   pre-charge prosecutorial agreements made in derogation of the government's CVRA conferral

   obligations . . . .” Jane Does 1 and 2 v. United States, 950 F. Supp. 2d 1262, 1267 (S.D. Fla.

   2013).

            In light of this earlier and extensive briefing, the legal framework for permissible

   remedies is already well developed. It makes no sense to delay this case further, given that

   Jane Doe 1 and 2 provided a list of more than 20 specific remedies back in 2011, DE 127 at 8-18,

   and on February 25, 2019 (four days after this Court’s ruling) a follow up letter outlining a way

   to resolve the case. By all reasonable appearances, the Government’s request for Jane Doe 1 and

   2 to provide some further enumeration of what remedies are being sought is a pointless effort at

   delay. So that the record is clear on what remedies are being requested, Jane Doe 1 and 2 simply

   reaffirm that they are seeking each and every remedy listed in 2011 – and are waiting (as they




            1
            Jane Doe 1 and 2 also filed a short, sealed pleading with additional remedies that are
   appropriate in this case.

                                                   9
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 10 of 22



   have since 2011) to see whether the Government will agree to some or all of them – or make

   alternative proposals.

          Directing the Government to go first is also consistent with judicial efficiency. In light

   of the Court’s binding ruling that the Government has violated its CVRA obligations, the

   Government may decide to announce that it will voluntarily take the steps that are satisfactory to

   Jane Doe 1 and 2. If so, this litigation might be brought to a swift conclusion without the need

   for any further judicial rulings. And even if the Government’s remedies are less-than-complete,

   the existence of those voluntarily provided remedies may limit the scope of the dispute between

   the parties 2 – and, accordingly, the scope of any hearings and rulings by this Court.

          Finally, this case is unlike many cases that the Court has before it. In some cases, the

   defendant in an action might be uncertain as to what sorts of remedies are being requested. But

   here the issue of permissible remedies was litigated more than seven years ago. The Government

   took the position that no remedies were possible in this case – and this Court rejected that

   position. This case is an enforcement action, designed to enforce Jane Doe 1 and Jane Doe 2’s

   rights under the CVRA. One of the parties – the Government – has it entirely within its power to

   provide all the various remedies being sought through the lawsuit – and then some. Indeed, as

   explained above, the Government is statutorily obligated to use its “best efforts” to provide

   appropriate remedies, 18 U.S.C. § 3771(c)(1), even without any action by this Court. The




          2
             The Court has previously granted Epstein’s motion to intervene on remedy issues that
   might affect him. If any remedy is being proposed that affects Epstein, Jane Doe 1 and 2 have
   no objection to him being heard and, indeed, have built in an opportunity for him to be heard in
   the schedule that they propose.

                                                    10
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 11 of 22



   Government should first explain what its “best efforts” will be. Until it does so, there is no

   reason to confer with Jane Doe 1 or Jane Doe 2 – or anyone else for that matter. What specific

   remedy or remedies would the conference be about and what options is the Government making

   available? After more than ten years of litigation, the Government’s suggestion that it should

   postpone explaining its proposed remedy is a transparent effort to do nothing but cause further

   delay.

   II.      THE COURT SHOULD ESTABLISH PROCEDURES THAT WILL EXPEDITE
            PROVIDING A REMEDY TO JANE DOE 1 AND 2.

            The other point that the Court should consider in crafting remedial procedures is the

   extraordinary amount of time that the Government has already managed to delay a resolution of

   the petition filed by Jane Doe 1 and 2. As the Court is aware, Jane Doe 1 (and then Jane Doe 2)

   filed this action in July 2008, and the Government has since raised a seemingly non-stop series

   of objections. And not to be outdone, Epstein also intervened and succeeded in delaying the case

   for a year while he took a meritless interlocutory appeal to the Eleventh Circuit. See Jane Doe 1

   and Jane Doe 2 v. U.S., 749 F.3d 999 (11th Cir. 2014). The upshot is that in this case involving

   federal sex offenses against two child victims, a resolution of the petition has been delayed for

   more than a decade.

            The CVRA contemplates rapid resolution of the crime victims’ issues. The CVRA’s

   enforcement provision provides that “[t]he district court shall take up and decide any motion

   asserting a victim’s right forthwith.” 18 U.S.C. § 3771(d)(3) (emphasis added). The Court of

   Appeals is required to “take up and decide” any mandamus petition for review “within 72 hours

   after the petition has been filed.” Id. (emphasis added). To be clear, Jane Doe 1 and 2 have


                                                  11
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 12 of 22



   appreciated the care with which this Court has reviewed this complicated case and believes that

   the Court has satisfied its obligations under the CVRA. But with regard to the Government, the

   Court must view any request for delay by the Government with a wary eye in view of the

   accelerated timelines the CVRA establishes. Indeed, the Government is statutorily obligated to

   protect victims’ rights to proceedings free from “unreasonable delay.” 18 U.S.C. § 3771(a)(7).

          Jane Doe 1 and 2 provided the Government with a specific list of possible remedies that

   they were seeking in 2011. The Government has had seven years(!) to review that list – more

   than ample notice of what was going to be requested as the remedies in this case. The Court

   should evaluate any claim that the Government now needs more time to assess the situation

   against that backdrop of years and years of litigation protracted by unfounded Government

   resistance.

   III.   JANE DOE 1 AND 2’ PROPOSED PROCEDURE FOR THE COURT TO
          DETERMINE A REMEDY.

          In light of the principles discussed above, Jane Doe 1 and 2 propose that the Court order

   the following schedule for determining a remedy in this case, which the Court should enter as

   quickly as is feasible:

          Not later than two weeks from the date of the Court’s order: The Government should

   specify in writing how and when it proposes to remedy the violation of the rights of the two

   victims (Jane Doe 1 and Jane Doe 2) who are parties to this litigation. If the Government

   desires, it can also simultaneously but separately specify whether, when, and how it proposes to

   remedy any CVRA violations that denied other victims their rights.




                                                  12
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 13 of 22



          Not more than two weeks later: Jane Doe 1 and Jane Doe 2 should file any objections and

   what (if any) additional remedies they seek from the Court beyond what the Government

   voluntarily proposes to provide.

          Not more than two weeks later: Intervenor Jeffrey Epstein should be permitted to file

   responses to the proposals made by the Government and Jane Doe 1 and 2.

          Not more than two weeks later: The Government responds to Jane Doe 1 and 2 and to

   Epstein.

          Not more than two weeks later: The Jane Doe 1 and Jane Doe 2 reply to the responses

   filed to the proposals.

          Thereafter, the Court would hold oral argument on the issue, and provide an opportunity

   for anyone affected by the issues to address the Court.

          Thereafter, the Court would rule as soon as practicable.

   IV.    PROMPT MEDIATION

          In addition, Jane Doe 1 and 2 and the Government have discussed the possibility of a

   mediation in this case. Once again, however, the parties have a different point of view as to how

   best to proceed. As Jane Doe 1 and 2 understand the Government’s position, it is proposing a

   briefing schedule that could take months before holding a mediation. As the Court will recall, in

   2016 Jane Doe 1 and 2 had joined with the Government in requesting a mediation, which this

   Court ordered. DE 374. However, that mediation effort was unsuccessful but led to a delay.

   Compare DE 374 (March 23, 2016 order directing mediation in the case and delaying

   government response to Jane Doe 1 and 2’ summary judgment motion) with DE 403 (June 2,

   2017 response by the Government to Jane Doe 1 and 2’s summary judgment motion).

                                                   13
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 14 of 22



          In Jane Doe 1 and 2’s view, the mediation went nowhere because of the stage the case

   was in at the time – with the Government taking the position that its handling of the case was

   entirely proper. The posture of the case is much different now – the Court has ruled that Jane

   Doe 1 and 2’s rights have been violated and the focus is on providing them a remedy. Jane Doe

   1 and 2 are willing to have a second mediation at Government expense to discuss resolving the

   case, but they strongly believe that mediation is more likely to be successful if it takes place

   against a backdrop of an on-going schedule leading quickly to a court-imposed solution if the

   mediation fails. Consistent with their wish to rapidly resolve this case, Jane Doe 1 and 2 ask for

   a court-ordered mediation, to be concluded no later than June 3, 2019. The Court should also

   direct the Government to have available at the mediation participant(s) with full settlement

   authority. Because any resolution could impact on the rights of Epstein, Jane Doe 1 and 2

   propose that he should have a full opportunity to participate in the mediation process in a

   separate room from any victim.

          Consistent with the position outlined here, Jane Doe 1 and 2 attach for the Court’s

   consideration a proposed order implementing all these scheduling matters.

   V.     IF THE COURT GRANTS THE GOVERNMENT’S REQUEST FOR
          ADDITIONAL DELAY, IT SHOULD SIMULTANEOUSLY PERMIT JANE DOE
          1 AND 2 TO TAKE LIMITED DISCOVERY RELEVANT TO REMEDIAL
          ISSUES.

          For the reasons just explained, Jane Doe 1 and 2 request that the Court should put this

   case on a path toward expeditious resolution as just outlined. The Government will apparently

   propose a different approach, including (as we understand it) months of additional delay for

   meetings with additional (and unspecified) victims (or lawyers) other than Jane Doe 1 and Jane


                                                  14
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 15 of 22



   Doe 2. If the Court decides to approve the Government’s approach, Jane Doe 1 and 2 would

   request two additions to the Government’s proposal. First, Jane Doe 1 and 2’s counsel should be

   permitted to participate in any meetings with other victims. And second, to ensure that any

   additional time required to bring this case to a conclusion is minimized, Jane Doe 1 and 2 should

   be allowed to take six depositions of witnesses with directly relevant information concerning

   remedial issues.

          Turning to the first point, the Government appears to want to meet individually with

   dozens of victims (apart from Jane Doe 1 and Jane Doe 2) over the coming months – even

   though it has not previously met (or, so far we can tell, even communicated) with these persons

   during more than ten years of litigation. The Government misunderstands the current posture of

   this case. As noted above, the Government had previously objected when just two additional

   victims – Jane Doe 3 and Jane Doe 4 – tried to join the case. Indeed, the Government was quite

   specific in its position: “[T]his Court should decline to enlarge these proceedings to allow

   additional claims and additional petitioners . . . .” DE 314 at 3-4 (emphasis added). The

   Government went on to argue that Jane Doe 3 and 4 “have provided no satisfactory explanation

   for the delay” in attempting to join the case in 2015. Id. at 8. Indeed, the Government argued

   that adding even two additional victims into the case “would prejudice the Government since it

   would inject new issues into this litigation.” Id. at 11. The Government never gave even a hint

   that it was willing to allow Jane Doe 3 and 4 (for example) to be heard at the remedy stage.

          On the particular issue of expanding that case to include two additional victims, the Court

   agreed with the Government’s objection. In so ruling, the Court noted that the Government had

   “vehemently” opposed joinder. See DE 324 at 2 (citing DE 290, 314). The Court then explained

                                                  15
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 16 of 22



   that the merits of this case will be decided based on a “determination of whether the Government

   violated the rights of Jane Doe 1, Jane Doe 2, and all ‘other similarly situated victims’ under the

   CVRA. Jane Doe 3 and Jane Doe 4 may offer relevant, admissible, and non-cumulative evidence

   that advances that determination, but their participation as listed parties is not necessary in that

   regard.” DE 324 at 9 (emphasis deleted) (quoting DE 189 at 1; DE 311 at 2, 12, 15, 18-19).

          In quoting Jane Doe 1 and Jane Doe 2’s pleadings about “similarly situated victims,” the

   Court was implicitly recognizing the parallels between this case and a class action lawsuit. In

   light of this ruling, Jane Doe 1 and Jane Doe 2 can be viewed as the functional equivalent of

   “class representatives” in a class action lawsuit. See Fed. R. Civ. P. 23(a)(4). And, further

   developing the parallel to a class action lawsuit, Jane Doe 1 and 2’s proposed schedule outlined

   above allows for a court hearing, during which any individual member of the victims’ class

   would be able to provide their views to the Court as to how best to proceed – subject to a later

   Court ruling – a much more rapid way of obtaining any necessary input than the delay proposed

   by the Government. And Jane Doe 1 and 2 also have made clear that Epstein should have a

   chance to raise any points he believes that the Court should consider – and have built that into

   their proposed schedule.

          If the Court determines to allow the Government to delay the case to have meetings with

   multiple other persons who are not parties to this case, then Jane Doe 1 and Jane Doe 2 – as class

   representatives – should at least be permitted to participate in those meetings through their legal

   counsel. The Government, of course, has been litigating against Jane Doe 1 and 2 for more than

   ten years. Indeed, the Government even threatened at one point to accuse all the victims of being

   criminal participants in their own abuse. See DE 344 at 3-4 (citing Nov. 23, 2015 Tr. at 4-5). It

                                                   16
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 17 of 22



   is Jane Doe 1 and Jane Doe 2 who have been fighting the Government to vindicate their rights as

   Epstein’s victims. It makes no sense for the Government to now be able to present its side of this

   case in private meetings with victims without the class representatives being able to participate,

   in order to frame the proceedings in a way that could be designed to prompt a certain

   (presumably pro-Government) view from the other victims.

          In addition, as a second point, if the Court approves the months of delay that the

   Government proposes, the Court should at least make sure that time is used productively to put

   the case in a position for rapid resolution thereafter. The Court can do this by allowing Jane Doe

   1 and Jane Doe 2 to collect evidence that might be necessary at any contested hearing on remedy.

   In particular, it appears that the Government may attempt to inject into any remedy hearing the

   extent to which Epstein was involved in the CVRA violations. The Government has vaguely

   alluded in its discussions with Jane Doe 1 and 2 to the possibility that if, for example, the NPA

   immunity provisions were rescinded in any way, then Epstein might have the ability to challenge

   certain settlement payments made to some of his victims. Whether Epstein would actually make

   such a challenge and potentially expose himself to far greater civil liability seems highly unlikely

   – and the Government does not appear to have made any effort to even ask him his position.

   (Again, Jane Doe 1 and 2 believe Epstein should be given a full and fair opportunity to provide

   his position on these issues.) But even more important, the Government has not disclosed to

   Jane Doe 1 and 2 the Government’s position on any such hypothetical challenge by Epstein –

   much less the evidence within the Government’s possession that could be used to respond to that

   challenge.



                                                   17
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 18 of 22



          As Jane Doe 1 and 2 have made clear for years, it is their position that “Epstein has

   ‘forfeited’ any right to seek specific performance of the non-prosecution agreement. . . . [H]e

   was a party to – and, indeed, the instigator of – the Government’s CVRA violations. . . . [H]ere

   the illegal agreement was a deliberate plan. In such circumstances, any equitable claim Epstein

   has for specific performance of the non-prosecution agreement disappears.” DE 127 at 9 (citing

   U.S. v. Walker, 98 F.3d 944, 947 (7th Cir. 1996) (defendant forfeited right to seek specific

   performance of a plea agreement because the agreement was illegal)). Jane Doe 1 and 2 have

   reiterated that position in discussions with the Government over the past several months. But the

   Government has yet to share with Jane Doe 1 and 2 all of the information it possesses that

   Epstein instigated the illegal decision not to notify them of the agreement – or even if it will join

   Jane Doe 1 and 2’s legal position.

          Given the Government’s failure to disclose all its information about Epstein’s

   involvement in the illegal agreement, Jane Doe 1 and 2 need depositions of key witnesses on this

   subject.   This Court has previously ruled that Jane Doe 1 and 2 could undertake “limited

   discovery in the form of document requests and requests for admissions from the U.S. Attorney’s

   Office.” DE 99 at 11. The Court also stated that “[e]ither party may request additional discovery

   if necessary.” Id.

          If the Government will not announce what remedy it is prepared to provide, then

   depositions are necessary. Depositions will shed important light on remedial issues beyond what

   the available documentary evidence currently reveals. One example of a subject for a deposition

   is a “breakfast meeting” that appears to have taken place on around October 12, 2007, between

   U.S. Attorney Acosta and Epstein attorney Jay Lefkowitz. This Court has previously noted that

                                                    18
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 19 of 22



   this meeting occurred. See Jane Does 1 and 2 v. U.S., 359 F.Supp.3d 1201, 1210 (S.D. Fla.

   2019). And a subsequent letter from Lefkowitz to Acosta briefly refers to “a commitment” by

   the U.S. Attorney at that meeting that his Office “would not . . . contact any of the identified

   [victims] . . . in this matter.” Id. But what was discussed specifically does not appear to have

   been memorialized. A deposition will answer that and other related questions and will, Jane Doe

   1 and 2 believe, establish that the Epstein was ultimately responsible for the decision not to

   disclose the existence of the immunity provisions to them.

          With the assistance of the Court, Jane Doe 1 and 2 were able to secure various emails and

   letters between the Government and Epstein’s attorneys. But the documents available to Jane

   Doe 1 and 2 do not fully reveal what was agreed to among the lawyers for the United States,

   Palm Beach County, and Epstein. Indeed, it appears that some of the key players decided not to

   put in writing what was happening – as this Court has previously noted. See Jane Does 1 and 2

   v. U.S., 359 F.Supp.3d 1201, 1207 (S.D. Fla. 2019) (“Palm Beach County State Attorney Barry

   Krischer wrote the line prosecutor about the proposed agreement and added: ‘Glad we could get

   this worked out for reasons I won’t put in writing. After this is resolved I would love to buy you

   a cup at Starbucks and have a conversation.’” (emphasis added)).

          Accordingly, if the Court grants the Government’s request for delay, Jane Doe 1 and 2

   request that during the months of delay, they be given leave to depose six witnesses – former

   U.S. Attorney Acosta, who negotiated restrictions on what the victims could be told, during the

   “breakfast meeting” and otherwise; Assistant U.S. Attorney Villanfaña, who implemented the

   directions she was given by the U.S. Attorney; former Palm Beach County State Attorney Barry

   Krischer, who was involved in the plea discussions and was “glad” to work a deal out for reasons

                                                  19
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 20 of 22



   he would not “put in writing”; Epstein Attorney Jay Lefkowitz, who was a key participant in the

   “breakfast meeting” and was deeply involved in crafting the restrictions on what the victims

   were to be told; and FBI Agents Nesbit Kuyrkendall and Jason Richard, who were responsible

   for interacting with the U.S. Attorney’s Office on the subject of victim notifications and provided

   some of those notifications.

          Jane Doe 1 and 2 can provide further information about why these six witnesses have

   important information connected with the remedies that are available in this case. But the

   Government has already agreed that this Court has this power to allow such discovery. See DE

   99 at 11 (“the United States agreed that this Court, under its inherent authority to manage this

   case, could impose discovery obligations on each party.”). And in its July 20, 2015 initial

   disclosures under Fed. R. Civ. P. 26(a)(1)(A)(1), the Government itself listed all these witnesses

   as persons who possess information relevant to this case. Jane Doe 1 and 2 respectfully submit

   that it would expedite a resolution of this case if they were permitted to take depositions during

   any delay in a resolution proposed by the Government. 3

                                           CONCLUSION

          For all the reasons explained above, the Court should adopt Jane Doe 1 and 2’s proposed

   procedures and schedule for reaching a resolution on the appropriate remedy in this case.

   DATED: May 10, 2019




          3
              Based on their current (limited) understanding of the Government’s position on
   remedies in this case, Jane Doe 1 and 2 believe that with six depositions, they could collect the
   necessary evidence for a remedial hearing. They reserve the right to seek additional discovery if
   the Government’s position on remedy necessitates it.

                                                   20
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 21 of 22



                                                      Respectfully Submitted,

                                                      /s/ Bradley J. Edwards
                                                      Bradley J. Edwards
                                                      Edwards Pottinger LP
                                                      425 North Andrews Avenue, Suite 2
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone (800) 400-1098
                                                      E-Mail: brad@epllc.com


                                                      Paul G. Cassell
                                                      Pro Hac Vice
                                                      S.J. Quinney College of Law at the
                                                      University of Utah *
                                                      383 S. University St.
                                                      Salt Lake City, UT 84112
                                                      Telephone: (801) 585-5202
                                                      E-Mail: cassellp@law.utah.edu

                                                      John Scarola
                                                      Searcy Denney Scarola Barnhart & Shipley
                                                      2139 Palm Beach Lakes Boulevard
                                                      West Palm Beach, FL 33409
                                                      Telephone: (561) 686-6300
                                                      E-Mail: jsx@searcylaw.com

                                                      Attorneys for Jane Does 1 and 2




          *
            This daytime business address is provided for identification and correspondence
   purposes only and is not intended to imply institutional endorsement by the University of Utah.

                                                 21
Case 9:08-cv-80736-KAM Document 452 Entered on FLSD Docket 05/10/2019 Page 22 of 22




                                   CERTIFICATE OF SERVICE
        I certify that the foregoing document was served on May 10, 2019, on counsel of record

   using the Court’s CM/ECF system:

   Jill E. Steinberg
   Nathan P. Kitchens
   U.S. Attorneys’ Office for the Northern District of Georgia
   600 U.S. Courthouse
   75 Ted Turner Drive, S.W.
   Atlanta, GA 30303
   (404) 581-6000
   Jill.Steinberg@uisdoj.gov
   Nathan.Kitchens@usdoj.gov

   Attorneys for the Government


   Roy Eric Black
   Jacqueline Perczek
   Black Srebnick Kornspan & Stumpf
   201 S Biscayne Boulevard
   Suite 1300
   Miami, FL 33131
   305-371-6421
   Fax: 358-2006
   Email: pleading@royblack.com

   Attorneys for Jeffrey Epstein



                                      /s/ Bradley   J. Edwards




                                                    22
